Case: 12-50479       Document: 00512183918         Page: 1     Date Filed: 03/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2013
                                     No. 12-50479
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

VICTOR TREVINO ANAYA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:11-CR-238-3




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Victor Anaya was convicted of conspiracy to distribute and possess with
intent to distribute hydrocodone, in violation of 21 U.S.C. §§ 841(a)(1) and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50479     Document: 00512183918      Page: 2    Date Filed: 03/22/2013

                                  No. 12-50479

(b)(1)(E) and 846, and was sentenced to probation. He pleaded guilty of violating
two special conditions of his release and appeals the thirty-six-month sentence
he received after his probation was revoked.
      A sentence imposed after the revocation of probation must not be “plainly
unreasonable.” United States v. Kippers, 685 F.3d 491, 496 (5th Cir. 2012). A
sentence is not plainly unreasonable if the court committed no significant proce-
dural error, such as failing to consider the 18 U.S.C. § 3553(a) factors, selecting
a sentence based on clearly erroneous facts, or failing to explain adequately the
chosen sentence, including failing to explain a deviation from the sentencing
guideline range. Id. at 497.
      Anaya argues that the district court procedurally erred because it did not
consider the § 3553(a) factors and gave inadequate and improper reasons for its
sentence. He correctly concedes that because he objected only generally to the
reasonableness of the sentence, review of the procedural reasonableness is for
plain error. See id. Given that the district court articulated reasons for its sen-
tence outside the guideline policy statement range, and those reasons addressed
the § 3553(a) factors, Anaya fails to show that under plain-error review the sen-
tence is not procedurally reasonable. See Puckett v. United States, 556 U.S. 129,
135 (2009); Kippers, 685 F.3d at 497-99.
      Anaya disputes the substantive reasonableness of his sentence for the
same reasons that it is procedurally unreasonable. He also argues that in light
of his significant substance-abuse history, the district court should have pro-
vided more progressive sanctions, such as substance-abuse treatment, instead
of a prison term.
      Because Anaya was convicted of violating a condition of his probation, the
court was authorized to sentence him to imprisonment. See § 3565(a)(2). This
court considers the extent of the district court’s deviation from a guideline state-
ment range, but we defer to the district court’s decision that the § 3553(a) fac-
tors, on the whole, justify the extent of the variance. Kippers, 685 F.3d at 500.

                                         2
    Case: 12-50479     Document: 00512183918      Page: 3   Date Filed: 03/22/2013

                                  No. 12-50479

In light of the district court’s previous leniency and the temporal nature of
Anaya’s violation of the conditions of his probation, the decision to revoke proba-
tion and sentence him to thirty-six months in prison was not an abuse of dis-
cretion. See id. at 499-501.
      AFFIRMED.




                                        3